Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 25 January 1812
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
                     Mon très respectable ami, 
                      
                         
                        25 Janvier 1812.
            
		  
		  
		  
		  
		  un livre de la plus haute importance m’a êté prêté 
                     par Mr Warden; et je voudrais bien qu’il m’eut êté donné
                      de votre part.
            Ce Sont les Commentaires Sur Montesquieu.
            Un autre Américain m’a dit qu’on croyait aux Etats-Unis qu’il êtait d’un de mes enfans et Seulement traduit en anglais par vous.
            Plut-à-dieu qu’un de mes Fils eut êté capable de le faire! mais quoique tous deux aient de l’esprit, de la raison, assez d’instruction, beaucoup de morale, ils sont l’un et l’autre trop entraînés par
				leur travail journalier pour faire un tel Livre.
            C’est l’ouvrage d’un grand Homme d’Etat; et c’est vous qui l’avez fait.
            Vous y avez mis une petite dédicace comme s’il êtait offert par un Francais aux Etats-Unis. , parce que ce qui paraît 
                     Vous aurez cru que ce qui paraitrait pendant quelque tems venir d’une autre nation frappe davantage, et qu’il 
                     frapperait davantage; et en effet il est rare que les plus éclairés des Hommes Soient dans leur Pays des Prophètes aussi respectés 
                     bien écoutés qu’ils méritent de l’être.
            mais il n’y a pas en Amérique un Français et il n’y en a pas même en France un Seul, qui eut pu Suivre tant de discussions du premier ordre avec une Si Sévere logique et une Si étonnante profondeur.
            Je n’en ai encore bien lu que le premier, le Septieme 
                     Second, le troisieme, le quatrieme, le cinquieme, le Sixieme, le Septieme, le huitieme et le treizieme chapitre. Je n’ai que parcouru les autres. mais je les lirai et relirai tous plus d’une fois et avec la plus sérieuse attention.
            Pardonnez moi d’avoir commencé par ceux qui Sont plus relatifs à mon propre travail 
                     ont plus de rapport à mon travail habituel et aux matieres que nous avons déja traitées ensemble.
            Pardonnez moi, avec encore plus d’indulgence, Si relativement au treizieme Chapitre, qui renferme de Si interessantes considérations sur notre derniere correspondance, je me permets à montrer quelques observations.—Je les Soumets à mon Frere, à mon noble compagnon, à mon Maitre dans ma propre Science.
            
		  
		  Vous avez vu avec génie que donner à la République le cinquieme, ou le Sixieme, ou telle autre partie aliquote du Revenu des terres, c’êtait lui donner précisement la même partie aliquote de leur capital. Vous avez le premier dit cette vérité: Elle est à vous dans la Science de l’Economie politique.
            mais il n’est pas vrai que cette concession Soit un fardeau pour les Propriétaires des terres. Vous avez très bien reconnu qu’elle n’en   
		  est pas un pour leurs Successeurs, qui n’héritent, n’achettent et ne vendent que la portion qui leur appartient dans la terre qu’ils administrent et qu’ils exploitent.
            Elle n’en est pas même un pour les premiers Propriétaires qui font cette concession, quand ce Sont réellement quand ce Sont eux qui la font, et quand elle ne leur est pas extorquée par une autorité arbitraire qui prend plus que les besoins publics n’exigent pour être raisonnablement et complettement Satisfaits.—Car le besoin public de la Sureté personnelle et de la garantie de toutes les especes de propriétés est Si grand, que même les plus absurdes et les plus oppressives des taxes Sont préferables au pillage réciproque et universel qui aurait lieu Si une force publique ne s’y opposait pas 
                     l’autorité d’un Gouvernement et une force publique ne S’y opposaient pas.
            Ainsi les Taxes ne Sont pas toujours un mal, comme le dit par une expression trop forte le Chapitre XIII; Elles n’en Sont un en général que pour la portion qui excède les véritables besoins publics;
            et comparativement qu’autant qu’elle 
                     que la forme de leur perception les rend trop couteuses, vexatoires, litigieuses, chargeés de Fraix inutiles, gênant la liberté des personnes, interrompant l’action du travail.
            d’où Suit que la concession faite par les propriétaires à l’Etat politique d’une partie quelconque du revenu du territoire, concession qui laisse à toutes les especes de travail 
                     travaux la plus grande liberté dont ils puissent jouir, et la plus vive concurrence qui puisse les animer, qui fait par conséquent cultiver les terres le mieux et au meilleur marché qu’il Soit possible et en rend pour leurs Proprietaires le revenu le plus haut qu’il soit 
                     possible, loin de leur faire aucun tort et de leur causer aucun mal, est au contraire pour eux un très grand bien, le plus grand bien qu’ils puissent désirer.
            
		  Quelques Personnes ont pensé qu’il vaudrait mieux donner à l’Etat des domaines qu’il ferait cultiver; et l’immunité des Propriétaires du reste du Territoire en paraitrait à la pluspart d’entre eux plus assurée.—C’est ce dont je vous ai parlé au Sujet de la Constitution financière des Egyptiens.
            mais comme un Gouvernement, même le plus parfait qu’on pût imaginer, ne Saurait être qu’un très médiocre cultivateur parce que les Soins de l’administration générale et les détails de l’Agriculture sont trop disparates; comme il aurait, pour mettre en valeur tant de terres, besoin de trop d’Agens Sans interêt à la chose et gagnant leurs gages avec le moins de peine qu’ils pourraient, il faudrait lui donner beaucoup plus de terres, ou Selon votre judicieuse observation une bien plus grande part du Capital de la nation pour qu’il en tirât le même revenu. Et il faudrait aussi lui donner un trop grand capital disponible pour mettre, même mal, ces terres en valeur.
            
                     Et 
                     Encore les Propriétaires des autres terres auraient toujours à craindre que dans l’urgence des besoins publics et pour Se procurer plus promptement de l’argent, le Gouvernement ne vendit Souvent à vil prix 
                     prix et hors de Saison les productions des terres qu’on lui auraît concédeés, ne fit ainsi tomber la valeur du produit des biens fonds des cit 
                     simples Citoyens, ne dérangent 
                     ce qui dérangerait les entreprises et toutes les Spéculations de l’Agriculture et du Commerce.
            Il pourrait arriver encore 
                     aussi que le Gouvernement ayant mal cultivé les Terres qu’on lui aurait données ne leur fit pas produire tout le revenu qu’on aurait voulu lui assigner, et que cela ne conduisit à recourir aux Taxes, aux Excises, aux duties, aux diverses manieres de lever de l’argent qui tourmentent les Personnes et gênent ou arrêtent le travail. Cest ce qui est arrivé dans toute l’Europe, où tous les Souverains ont commencé par avoir des domaines, et ont ensuite introduit les impôsitions désordonnées, ruineuses, destructives de la liberté des hommes et des actions.
            Qu’il faille aux Gouvernemens une part dans les revenus de leur Nation: c’est ce que l’on ne peut pas contester, puisque l’existence d’un Gouvernement est un des premiers besoins de la Société.
            que cette part doi ne doive pas être arbitraire, qu’elle doive être levée avec la plus grande équité proportionnelle, c’est ce qui n’est pas moins clair, et qui Se trouve effectué lorsque c’est précisement la même partie aliquote de tous les revenus territoriaux, ou comme vous le dites très bien de tous leurs capitaux qui est assignée au maintien de la chose publique.
            Et que la levée se fasse au meilleur marche possible quand ce Sont les Propriétaires qui restent chargés de la culture, c’est ce qui résulte de ce qu’ils ont déja 
                     qu’ils ont déja le capital nécessaire à l’exploitation, les chevaux, les charrues, les granges, les ouvriers, et qu’il ne leur en coute pas plus en cultivant leur très grande part de la Récolte et du revenu qu’elle produit, de cultiver aussi la petite part de l’Etat, qui reste indivise entre tous les membres de la Société pour leur utilité commune.
            Je Suis affligé que dans votre beau et Savant Chapitre Sur les taxes, vous n’ayez pris aucune conclusion. Vous les présentez toutes comme mauvaises presque comme également mauvaises. Cependant il en faut; et ne pas Se déterminer Sur celles qu’il faut, c’est laisser dans la Société une grande Source d’indécision de querelles et d’erreurs.
            La multitude de gens qui veulent avoir des fonctions publiques, exercer une autorité, pousse  par beaucoup de Sophismes aux  impôsitions les plus compliquées, les plus dispendieuses, les plus vexatoires.
            Vous êtes, et vous devez vous sentir, digne de fixer l’opinion.
            
                     Il me Semble que vous êtiez d’autant plus obligé de vous reconnaitre cette dignité, et d’en faire usage, que, ayant adopté Sur la production des richesses la Théorie de Smith et celle de Mr Say, qui Supposent que le travail est p 
                     et que tout travail est producteur de richesses, on pourrait croire 
                     en induire que vous croyez aussi tout Travail contribuable et impôsable pour les Fraix du  
                     Gouvernement que vous avez Si bien nommé national.
            Je répugne cependant à me persuader que cette doctrine pour le payement des contributions puisse trouver place dans votre pensée.
            Elle rentrerait dans l’inconvénient de l’income Tax d’Angleterre par laquelle Suivant des opinions arbitraires on frappe Sur ce que l’on croit le bené bénéfice particulier ou les gages de tous les travaux:
            ou dans celui des excises et des duties par lesquelles on Se flatte de faire contribuer tout le monde, parce que l’on vexe en effet tout le monde, que l’on interrompt tout le commerce, que l’on taxe, soit toutes les consommations, Soit quelques consommations, et que l’on dénature tous les prix des productions et des marchandises.
            Une Taxe arbitraire Sur des gains ou des Salaires Simplement présumés, non prouvés, Serait tout-à-fait contraire 
                     opposée à votre délicate et juste Sensation du droit des Hommes à la Liberté individuelle et à l’indépendance du travail qu’ils jugent à propos de faire.
            Et vous Savez mieux que personne que rançonner le commerce, intervertir Son ordre naturel, ajouter artificiellement au prix nécessaire des ventes et des achats, (indépendamment des fraix énormes et des vexations inséparables de ce genre de perceptions), ce Serait nuire à la production des richesses dans une proportion bien plus forte que la Somme qu’on léverait ou qu’on Se procurerait par ce moyen. car Car on ne peut faire changer le prix de la portion de marchandises qui circule entre les divers degrés de magaziniers, de voituriers, d’Artisans et de Consommateurs, Sans déranger ceux des fraix de culture et des ventes à la premiere main: ce qui condamnerait à la Stérilité toutes les terres médiocres.
            Il faut une régle de perception Simple, claire, facile à comprendre, qui laisse à tous les citoyens la faculté de vérifier la recette faite au nom de l’Etat, et de Savoir avec certitude Si on lui 
                     Si on leur demande ou non plus que n’exige la Loi; au Gouvernement le moyen de S’assurer que Ses préposés n’abusent pas; et à toute la Nation la certitude de ne pas payer en fraix inutiles les verges avec lesquelles on la fouetterait,
            Cette connaissance et cette clarté Sont un avantage indubitable de  la concession Sociale d’une portion aliquote du Revenu ou du Capital des terres pour les maintiens 
                     dépenses de la République.
            
                     Si l’on veut d’ailleurs Savoir à quel point elle est se cette concession est d’ailleurs fondée en principe et en raison, il faut examiner plus profondement la nature et les fruits des divers Travaux. Et peut-être votre Génie Si propre à cet examen trouvera-t-il en résultat que ni Smith, ni Mr Say, n’ont consideré la choses 
                     chose Sous toutes Ses faces.
            Il est certain qu’aucun travail ne peut être prolongé qu’autant que la vente, ou l’utilité de ce qui en résulte paye, au taux fixé par la concurrence, non Seulement le Salaire des Ouvriers qui l’ont exécuté, mais encore l’intérêt, de même au prix courant, du Capital qu’on y a employé.—Et il est également certain que le Salaire est un profit pour L’ouvrier 
                     les ouvriers, et l’interêt de l’argent ou du Capital avancé, un profit pour le Capitaliste qui l’a fourni.
            Mais il ne S’en Suit pas que ce travail, Si utile à ceux dont on y emploie les forces, l’esprit, ou l’argent produise toujours de nouvelles richesses pour la Société, pour l’humanité.
            un gain n’est pas une création; un profit n’est pas un produit.
            Vous avez très bien montré, dans votre beau Chapitre du Luxe, qu’il y a des Travaux fort avantageux pour ceux qui les font, et plus qu’inutiles, nuisibles en ce qu’ils inspirent des gouts Séducteurs pour des jouissances de pure vanité, qui n’ajoutent ni à la masse des Subsistances, ni à celle du chauffage, ni à celle des logemens et 
                     ou des vêtemens commodes et comfortables.
            
                     Malthus reconnaissant, avec les Economistes français, que la mesure de la Subsistance est celle de la population, parce qu’il est impossible d’employer plus d’Ouvriers qu’on ne peut en nourrir, a trouvé, comme les Economistes aussi, qu’il ne fallait pas confondre et ranger Sur la même ligne 
                     même entre les travaux utiles  tous les travaux utiles; moins encore ceux qui ne Sont qu’agréables.
            Il en est parmi 
                      les utiles qui méritent le premier rang. Ce Sont ceux qui font naitre l’espece de Richesses nécessaires à la Subsistance des hommes, à l’entretien, Malthus dit à la maintenance du travail. Les Economistes ajoutent que ce Sont ceux dans lesquels les hommes échangent leur travail contre la faculté productrice dont dieu
                      a doué la nature; et peuvent ainsi mettre dans le commerce, procurer à l’espece humaine, des choses qui auparavant n’existaient pas. Ce Sont ceux là qu’ils appellent Producteurs
                      de Richesses; et Sous cet aspect ils embrassent outre les Subsistances, les combustibles, et les matieres premieres des bâtimens, des Vêtemens, des meubles, des outils.
            La manipulation de ces Subsistances et l’emploi de ces matieres  premieres; occupent une multitude d’hommes. que emploient, pour obtenir une 
                     Ceux-ci pour obtenir une part dans les Subsistances et les autres matieres que la terre ne leur avait point donneés, qu’elle avait produites et vendues à la Sueur et aux capitaux des Entreprenneurs de culture, ou d’autres traveaux productifs, qui emploient en Seconde ligne leur 
                     ceux-ci dis-je emploient en Seconde ligne leur travail Sur ces matieres premieres, construisent les maisons, fabriquent les machines, les ustensiles, les meubles, filent, tissent la laine, le chanvre, le lin, la Soie, en font des étoffes et des vêtemens, travaillent même sur les Subsistances déja produites comme les meuniers, les boulangers et les cuisiniers.
            Ils disent aux premiers possesseurs des productions, donnez moi à manger, et en consommant les subsistances qui existaient, que je tiendrai de vous, je ferai pour vous et pour moi même avec les matieres premieres qui existent aussi, une multitude de choses qui vous Seront d’une grande utilité.
            d’autres disent tout simplement: donnez-moi à manger, et je vous donnerai du plaisir: ce ne sont pas ceux qui font le moins bien leurs affaires.
            Mais, quoique le plaisir Soit le premier ingrédient du bonheur, nous Sommes déja convenus que l’augmentation du plaisir et même du bonheur donnés en échange de richesses à consommer, et qui ont êté consommées, n’est pas une production
                      de Richesse.
            Ceux qui nous donnent de même en échange des alimens et des autres récompenses de leur travail le plaisir de jouir des differens objets d’utilité ou de commodité qu’a fabriqué leur industrie—ont-ils par cette fabrication produit
                      des Richesses?
            “Oui” répond le vulgaire, “car ces effets mobiliers nés de leur travail, Sont incontestablement des richesses.”
            
                     Ce Sont des 
                     richesses
                        réunies et  
                     conservées, répliquerai-je devant le profond penseur Jefferson, non pas  
                     produites.
            
                     Les Fabricateurs de ces choses  
                     Si utiles, quelquefois Si précieuses, ont 
                     ajouté à la valeur des matieres
                      Sur lesquelles ils ont travaillé  
                     celle de leurs gages; cest à dire de toutes  
                     les consommations que la concurrence leur a permis de faire, et de plus l’interêt des capitaux avancés pour leur travail: interêt dont le taux se fixe aussi par la concurrence. Leur Savante industrie en se déployant Sur la matiere premiere, et y incorporant, pour ainsi dire, toutes les consommations qui ont entretenu et Soldé leur travail, en ont fait des Objets de jouissance durable.
            Les nations S’enrichissent ainsi; par ce qu’une 
                     par ce que la sage économie qui a fait employer des consommations nécessaires à Solder un travail 
                     
                     utile, vaut mieux que la déperdition de consommations Semblables au payement de depens 
                     jouissances frivoles et dont il ne résulterait qu’un plaisir passager.—L’économie
                      est un moyen de  
                     S’enrichir
                      et non pas de  
                     produire
                        des richesses.
            On fait très bien de Se procurer, par le bon emploi de la récolte qu’a produit l’année immédiatement précedente, des choses d’un long usage, dont la matiere et le prix des façons, provient des récoltes de plusieurs années antérieures.
            Mais, encore une fois, additionner n’est pas multiplier: conserver, accumuler, n’est pas produire.
            Conserver, additionner, transformer, acquerir des richesses, sont des choses à la portée de l’intelligence et du travail de l’homme.—En produire n’appartient qu’à dieu.—dieu Seul, en organisant la nature, l’a rendue productrice.—Il ne nous a laissé de travaux qu’on puisse appeller producteurs
                      de richesses nouvelles que ceux par lesquels nous appliquons nos efforts notre raison, notre esprit, notre peine, à profiter de cette belle propriété de la nature, à recueillir ce qu’elle nous donne, ou nous
				vend.
            Dans les plus riches ouvrages des Arts, il n’y a rien qui pût contribuer à ce que Malthus appelle la maintenance, ou l’entretien, d’aucun travail, Si les Travaux de la culture et de la pêche, ou dans les déserts de la chasse, êtaient Suspendus ou infructueux.
            Tout au contraire, la Surabondance de quelques repas a fourni le premier  
                     Capital, au moyen duquel on a eu le loisir, dans l’état le plus Sauvage, d’employer l’intelligence et un travail d’industrie à fabriquer avec une matiere premiere quelques objets de jouissance durable, armes ou instrumens, que leur matiere et la subsistance du Travailleur avaient précedé, qui de ces deux richesses précédentes, jointes l’une à l’autre, ont fait une Seule et même richesse.
            Ces armes et ces instrumens ont facilité un nouveau travail, une plus abondante récolte de chasse ou de pêche, qui a pu Salarier un travail plus grand encore.
            Dès qu’une récolte quelconque a pu payer plus que Ses fraix, il y a eu un produit net; et ce produit net a formé un capital que Son Possesseur a pu employer, Selon Sa volonté, ou à produire
                      de nouvelles richesses en Subsistances, ou à cumuler
                      des richesses en objets de jouissance durable, ou dépenser et dissiper en Simples jouissances personnelles.
            Tant que la culture n’a pas êté établie, on n’a pas eu besoin d’impôt.—Chacun gardait aisément Sa petite propriété mobiliaire avec ses propres forces et Ses propres armes.
            Mais quand les récoltes ont couvert les champs, il a fallu une force publique pour les préserver des voleurs et des gaspilleurs du dedans, pour les  
                     protéger contre les brigands du dehors.
            Or comme on ne peut pas nourrir 
                     alimenter les hommes dépositaires, directeurs ou agens de la force publique avec des effets mobiliers qui donnent des jouissances durables à ceux qui ont d’ailleurs de quoi vivre, mais ne Sont propres à nourrir personne, il a fallu que ce fussent les récoltes que l’on gardait qui fournîssent la Subsistance aux Administrateurs, à leurs employés, à leurs Soldats, et qui les payassent directement ou indirectement.
            Il l’a fallu d’autant plus que l’on ne pouvait pas l’empêcher.
            Car aussitôt que la culture a en produit plus de Subsistances que n’en exigeaient les besoins des Cultivateurs, Si leur propriété a été respectée (Sans quoi il n’y aurait plus eu de culture et la Société civilisée n’aurait pu S’établir,) les hommes qui n’avaient point de récoltes ont naturellement du offrir et ont offert leurs Services aux Entreprenneurs de culture, pour en obtenir un partage dans cette Surabondance de récoltes et de Subsistances que les cultivateurs ne pouvaient pas consommer.
            Ces offres de Services ont êté très Salutaires, en opérant une distribution plus étendue des récoltes, en encourageant la culture par le débit de Ses productions, en faisant naitre de nouveaux liens de bienveillance et de Secours réciproques, en procurant à la Société un grand nombre d’objets de jouissances durables, moins nécessaires que les Subsistances, mais qui adoucissent la vie et ajoutent beaucoup au bonheur.
            Cependant comme il S’agissait d’échanger des Services contre la nourriture et la vie, l’agréable et l’utile contre l’indispensable, les offres de Services aussi multipliées que les besoins les plus urgens, ont naturellement 
                     par la nature de la chose fixé le prix de ces Services offerts aussi bas qu’aient pu l’ordonner et le permettre la concurrence entre les gens qui désirent des alimens d’une part, et celle entre les gens de 
                     qui de l’autre part trouvent le Service utile ou agréable.
            
                     Ce bas prix des services, quand il ne va pas 
                     Ce bas prix, ou plus tot ce juste prix des Services, juste puisque c’est la concurrence puisque ce sont des conventions libres qui l’ont fixé, quand il ne va pas jusqu’à la pauvreté,  
                     (il en est longtems préservé dans les pays où les gouts ne Sont pas fastueux et où une bonne 
                     Sage éducation a répandu de bons principes de morale) ce bas 
                     juste prix des Services est très utile au genre humain; car c’est lui qui permet d’étendre la culture Sur des terres d’une fertilité médiocre, dont les récoltes assurent la Subsistance à une multitude de familles qui ne pourraient pas subsister exister Si les Salaires êtaient plus chers.—ce que nous disons ici du Service des hommes est également applicable à l’interêt  des capitaux: c’est un point Sur lequel l’opinion est déja depuis longtems plus éclairée, car il est bien reconnu que le bas prix de l’interêt de l’argent est d’un extrême avantage pour la Société
            Mais puisque l’impérieuse concurrence tariffe toujours l’interêt des Capitaux et le salaire des Services aussi bas que l’exige l’ensemble des circonstances Sociales où se trouve la nation, il S’en Suit qu’aucune autre Autorité que celle de la concurrence ne peut restreindre ni le prix des Salaires, ni celui de l’interêt des Capitaux.—Cela n’est pas plus possible que de fixer avec efficacité, par des ordres ou des loix, Soit trop haut, Soit trop bas, le prix des Services, ou des denrées, ou la valeur des monnaies. On échappe en mille 
                     Il est nécessaire et inévitable que l’on parvienne à échapper en mille manieres à la prétendue fixation quand elle n’est pas juste. Si elle êtait juste, elle Serait inutile, et encore nuisible comme gênante.
            
                     Même dans les Pays où il y a des Esclaves, et où tous les droits des hommes Sont violés à leur égard, à ce que l’on imagine dans l’interêt de leurs maitres, il a êté prouvé par Franklin, et avec plus de détail par les Philosophes français, que le travail de l’Esclave, comparé à ce que coutent Son acquisition et sa dépense, à la durée de Sa vie, et à son produit, est moins
				profitable à son Propriétaire et lui revient plus cher que ne Serait celui de l’homme libre réglé par la concurrence.
            Il n’existe donc aucun moyen de faire porter des impôts Sur les travailleurs ou sur le loyer de l’argent, quelle que Soit l’aisance 
                     que   la concurrence leur laisse. car rien ne peut les empêcher de S’en récompenser, ainsi que des gênes et des vexations, ainsi que de l’interêt des interéts cumulés à chaque cascade que font les excises, ou les duties, ou l’income tax, de S’en récompenser aux dépens de ceux qui directement ou indirectement payent
                         tous les Salaires, et directement ou indirectement louent
                         tous les Capitaux.
            
                     or, il n’y a pas d’autres Salarians, d’autres Payeurs 
                        définitifs 
                        définitifs dans la Societe, que ceux qui par l’alliance de leur travail et de leurs 
                     propres Capitaux avec la bonté de 
                     Dieu et la fertilité de la 
                     nature font naitre des Productions propres à nourrir des Hommes, et comme dit malthus, à maintenir le travail.
            Les habitans du monde n’ont pour vivre que la récolte du monde.
            C’est en cela que consiste toute la Théorie de l’Impôt. C’est ce qui montre que, dans la pratique, il ne peut y avoir aucune Institution plus propre à laisser 
                     donner au travail toute Sa liberté à l’influence des Capitaux toute Son utile énergie, à ne laisser aucune place aux injonctions arbitraires et aux vexations, à maintenir la bonne intelligence des gouvernés avec les gouvernans et la tranquillité publique, à prévenir les dissentions civiles, à établir et à conserver entre toutes les classes 
                     de citoyens la bonne foi et une amiable moralité, que qu’une raisonnable constitution de finances à partage de revenus, ou comme vous le dites, de Capitaux terriens. Et vous avez montré que ce noble Sacrifice Sera l’exemption d’impôt pour toute la Postérité.
            
                     
                     Il y faudra venir quand vos manufactures Seront établies et vos douanes devenues improductives; et je regrette beaucoup que, dans un livre aussi profond que le vôtre et qui aura une Si prodigieuse autorité, vous ayez comme évité de jetter là dessus aucune idée préliminaire.
            Je m’explique cette réserve en me rappellant que vous m’avez dit que dans vos Etats du nord-Est, qui Sont les plus riches, les plus réellement puissans, les plus éclairés même sur toute autre matiere, la contribution territoriale est encore  
                     odieuse. Je n’en suis que plus affligé pour votre grande et belle République. C’est un reste de préjugés anglais: et je sais que les préjugés ne doivent être attaqués que l’un après l’autre, doivent par 
                     l’être d’abord par les Simples Philosophes avant que ceux qui Sont en même tems connus pour hommes d’Etat se com 
                     hazardent de se compromettre en les combattant de front.
            Je vois avec plaisir que vous avez plus de tems devant vous que je ne l’avais cru, que votre Systême actuel de Finance peut durer encore un certain nombre d’années, que la conquête du Canada pourra le prolonger, et vous laisser le loisir nécessaire pour éclairer l’opinion de vos concitoyens.
            
                     
                     J’ai vu par les mémoires de montgomery Pike que vous Serez forcés à cette conquête pour n’être pas cernés par les entreprises, les établissemens et les petits forts de la Compagnie anglaise du Nord-Ouest, et conserver la liberté de vous étendre au moins jusqu’aux Rocki Rocky-Hills qui seront la limite naturelle entre les Etats unis et les colonies que l’Angleterre commence au nord de la Californie.—mais tout retardement possible d’hostilités est toujours à désirer. Il faut y regarder beaucoup
				quand il s’agit de voter la mort d’un Si grand nombre d’hommes innocens, étrangers ou compatriotes. Il faut Si vous le pouvez 
                     avoir mis vos ports en bon état de défense.—Fondez, forez, tournez de gros canons de fer très doux—Vous ne manquez ni de métal, ni de charbon de terre ou de bois pour la fonte, ni de chutes d’eau pour mettre en mouvement ces énormes tours. Adoucissez le Fer avec des Fourneaux de réverbere
				beaucoup plus haut que ceux qu’on a employés jusqu’à ce jour, et qui le tiennent plus longtems en fusion. Notre Société d’encouragement vient d’ôter à nos fers médiocres leur aigreur, et le danger de casser ni à chaud, ni à froid, par cette Seule méthode.
            
                     Les projets de Mr 
                        de Pusy n’ayant pu encore être exécuté à  New-york, il y faut Suppléer par des Batteries flottantes construites et défendues de maniere qu’on ne puisse les incendier: Sans quoi cette belle ville Serait écrasée par les bombes et le canon.—Je
				ne connais pas bien vos autres Ports. Mais je Suis trop certain que celui là ne pourrait autrement éviter un extrême péril, ou plustôt sa ruine totale.
            que dieu vous bénisse et vous défende! Il a donné à votre nation le courage et un grand Sens, auxquels elle doit ce que vous avez le premier nommé un Gouvernement national; et votre livre est une belle consolidation de ce Gouvernement qui n’existe qu’imfaitement 
                     qu’imparfaitement en Angleterre et dans Sa pureté que chez vous.
            Conservez-le et propagez-le. Les livres comme le vôtre, et ils seront toujours très rares, y Servent et y serviront bien plus que les Sénats même, et Surtout que les Armées.
            Je vous remercie de me l’avoir fait lire. Je vous remercie du plus profond de mon ame de l’avoir composé.
            
                     J’aurai beaucoup de peine à le rendre à Mr Warden. Je ne m’en séparerai que la larme à l’oeil—Je vous prie de permettre qu’avant de me déterminer à ce Sacrifice je prête l’ouvrage à Mr Barlow et au Général La Fayette.
            Ménagez votre Santé. Vivez et travaillez au moins vingt ans encore.—Je n’en espere pour moi même que dix: mais par la nature de ma santé et de ma maladie, la fortifiante et animante goutte, j’ai quelque espoir aussi de travailler jusqu’à mon dernier jour.
            agréez ma reconnaissance, ma vénération, mon extrème respect.
                     DuPont (de Nemours)
          
          
            Résumé Sur la nature des dépenses, des travaux et des Richesses.
            
            Premier Capital en Subsistances.
            Travail qui en  
                     les consomant 
                     recueille ou produit d’autres Subsistances.
            Sil n’en recueille ou n’en produit pas plus qu’il n’en a consommé, il y a consommation et production perpétuelle de Subsistances et de richesses Sans aucune augmentation. L’homme vit du produit de Son travail.
            Surabondance de Subsistance.—Produit net. Accroissement de capital et de richesses: tant en Subsistance qu’en matieres premieres. commencement de fabrication d’armes et d’outils.
            Emploi de l’augmentation du Capital, des Subsistances, des matieres premieres, 
                        des armes des outils et du travail, à produire et recueillir d’autres Subsistances et d’autres matieres premieres.
            Dépenses et travail qui produisent des richesses.
            
            nouvelle augmentation de Subsistances, de produit net et de population. Fabrication plus animée d’objets de jouissance durable.
            augmentation des capitaux, quand ceux qui les emploient ou les prêtent ne  
                     dépensent pas tout le fruit de leur usage ou de leur loyer.
            dépenses qui distribuent les richesses en Salariant des hommes et du travail.
            
                     Emploi des Salariés
            1o à produire d’autres richesses, Subsistances ou matieres premieres. Travaux producteurs de richesses.
            2o à conserver des richesses en formant avec elles une multitude d’objets de jouissances durables, lesquels en S’accumulant accroissent les capitaux, quoiqu’ils ne Soient pas des productions, mais de Simples additions et conservations de richesses, qui procurent du bonheur à tous les Hommes Sans pouvoir en faire vivre un seul de plus. Travaux à la fois distributeurs et conservateurs ou accumulateurs de richesses
            3o à Salarier des Travailleurs qui ne rendent que des Services agréables Sans production, ni conservation de richesses, et tout au contraire en dissipation des capitaux qu’on y emploie et dont les ouvriers ne peuvent économiser que de faibles parcelles. Travaux qui ne sont que distributeurs de richesses
            Les Travaux distributeurs de richesses dans lesquels les moins utiles Sont ordinairement ceux qui donnent le plus de profit aux Serviteurs ou salaries qu’ils font participer à la distribution, ne donnent à aucun Salarié que ce qui est payé par un autre homme.
            Ils n’operent que des transformations de richesses, quand ils Sont utiles.
            Ils ne peuvent augmenter la population.
            Les Travailleurs n’y Sont que des gagistes. Ils ne peuvent être imposés véritablement par aucune Autorité; car il leur faut leurs gages, Et Si on les vexe, il leur faut de plus l’indemnité de la vexation.—Franklin dit qu’ils mettent tout cela dans leurs Factures.
            Les Travaux producteurs de richesses S’allient avec dieu et la 
                     nature, recueillent les Subsistances et les matieres premieres, payent Seuls tous les autres Travaux, peuplent seuls l’univers.
            Quand une nation Se livre principalement à des Travaux d’industrie pour l’usage des autres nations, elle peut avoir une prosperité éphemere et même éblouissante. mais Sa population est toujours mêlée et affligée de pauvres, et la subsistance de Ses citoyens est toujours en danger.
            Elles peuvent acquerir de grands capitaux Sans que ces capitaux puissent y assurer constamment la maintinance du Travail.—Ces  nations ne Sont que comme des villes, auxquelles il faut des campagnes 
                     nourricieres; et quand ces campagnes qui les nourrissent Sont dans un autre pays, à moins que la nation manufacturiere ne Soit très petite, qu’elle n’ait par mer les communications les plus faciles, et que la liberté du Commerce ne Soit généralement respectée, 
                     (ce dont nous Sommes bien loin) Son independance politique, et même Son existence physique n’ont aucune bâse assurée.
            d’ailleurs ce n’est pas entendre les principes de la Richesses des nations que de s’arrêter à observer qu’un Peuple particulier peut s’enrichir en se mettant par Son travail d’industrie aux gages des autres Peuples. ce métier Servile et hazardeux ne prouve rien pour la production des Richesses.—Il S’agit de la Terre entiere que la Science de l’Economie politique doit peupler et enrichir, dont elle doit rendre les habitans aussi Solidement, aussi durablement, autant progressivement heureux que leur nature le comporte.
            Pardon, Si je me répète. dans ces importantes matieres, on ne peut trop S’efforcer d’être clair et démonstratif.
            
                     
                     
                     Jefferson n’est pas fait pour S’arrêter Sur les traces de Smith et de Mr 
                     Say au point où ils ont Stationné. Quoique tous deux, et Surtout le premier, Soient des hommes d’un très éminent mérite, il a la tête encore plus profonde et les reins plus forts qu’eux.
          
         
          Editors’ Translation
          
            
              
                     My very respectable friend,
		   
                      
                         
                        25 January 1812. 
              
		  
		  
		   
		  
		  A book of the highest importance has been loaned to me by Mr. Warden, and I very much wish that it had been given to me by you.
              It is the commentaries on Montesquieu.
		  
              Another American told me that it was believed in the United States to have been written by one of my children and only translated into English by you.
              I wish to God that one of my sons were capable of writing it! But, although they are both gifted with wit, reason, enough education, and high ethical standards, they are too occupied with their daily
			 tasks to write such a book.
              It is the work of a great statesman, and it is you who wrote it.
              You added a little dedication to it as if it were offered by a Frenchman to the United States. You believed that that which appeared, for a time, to come from another nation would make a bigger impression; and indeed, the most enlightened men rarely become prophets in their own
			 country and are seldom listened to as well as they deserve.
              But no Frenchman, either in America or France, could have pursued so many first-rate discussions with such rigorous logic and astonishing depth.
              Thus far I have only read carefully the first, second, third, fourth, fifth, sixth, seventh, eighth, and thirteenth chapters of this book. I have only skimmed the others. But I will read and re-read them all more than once with the most serious attention.
              Forgive me for having begun with those that are closest to my usual research and the topics we have already discussed.
              Forgive me, with even more indulgence, if I now take the liberty of making a few observations regarding Chapter Thirteen, which contains so many interesting considerations connected with our most recent correspondence.—I submit them to you, my brother, my noble companion, my master in my own science.
              
		  
		  You have the genius to see that to give the republic a fifth, or sixth, or any other portion of landed income is to give it precisely the same percentage of its capital. You were the first one to expound this truth: it belongs to you in the science of political economy.
              But it is not true that this concession is a burden on landowners. You state very clearly that it is not a burden on their heirs, who inherit, buy, and sell only the portion they own of the land they manage and develop.
              It does not even burden the landowners who first make this concession, if it is not extorted from them by an arbitrary authority that takes more than the public requires to be reasonably and completely satisfied.—The public’s need for personal safety and protection of property is so great that even the most absurd and oppressive taxes are preferable to the reciprocal and universal plunder that would take place if the authority of the government and the public sector did not oppose it.
              Therefore, taxes are not always a bad thing, as is too strongly stated in Chapter XIII. They are generally bad only when they exceed the true needs of the public;
              and comparatively bad only when their form makes them too costly, vexing, litigious, and burdened with useless fees, which causes them to interfere with personal freedom and interrupt one’s labor.
              It follows from this that the concession by landowners of a part of their landed income to the political state leaves to every type of work the greatest liberty that can be enjoyed and the strongest competition that can animate it. Consequently, land is cultivated in the best and least expensive manner possible, and it provides landowners with the greatest possible income. Far from wronging or harming them in any way, it is, on the contrary, a very good thing for them and the best thing they could desire.
              
		  Some thought it would be best to give the state land to cultivate; in this way, those who owned the rest of the country would be guaranteed immunity from taxation.—This is what I mentioned to you regarding the financial constitution of the Egyptians.
              But because a government, even the most perfect one that can be imagined, could only be a very mediocre farmer, since the general administration of the state and the details of agriculture are too dissimilar, and because the government would require too many agents, who would have no interest in the matter and would obtain their salaries with as little effort as possible, it would be necessary to give the government much more land, or, as you judiciously observed, a much larger portion of the nation’s capital, in order to provide it with the same income. It would also be necessary to hand over to the government an excessive amount of capital to develop these lands, even badly.
                  
              
              Furthermore, the owners of nonpublic lands would still have to fear that the urgency of public finance and the necessity of raising money rapidly would induce the government to sell the produce of the land that had been granted to it at low prices and out of season, which would lower the value of the crops grown by common citizens and upset all the enterprises and speculations of agriculture and commerce.
              Having developed the land under its control badly and failed to raise the expected level of income, the government might still resort to taxes,  excises, duties, and various other ways of raising money that torment people and impede or stop them from working. This happened all over Europe; monarchs started out owning land, and then they introduced taxes that were disorganized, ruinous, and destructive of all liberty.
              Governments indisputably need a portion of their nation’s income, since the existence of a government is one of the first needs of society.
              It is no less clear that this portion must not be arbitrary, and that it must be raised with the greatest equity. This goal is achieved when the share of landed income, or, as you so rightly say, of capital that is thus allocated is precisely the same as that which is assigned to the maintenance of public affairs.
              Because landowners who are responsible for agriculture already have the capital necessary to develop land and maintain horses, ploughs, barns, and workers, and as it does not cost them any more, while cultivating their very large share of the harvest, to farm in addition the small portion belonging to the state (which remains undivided for the use of all), the tax is collected in the best possible way.
              I am distressed to see that you came to no conclusions in your beautiful and scholarly chapter on taxes. You present them as all being bad, and almost all of them equally bad. They are necessary, however, and to fail to determine which ones are proper is to leave society in a state of indecision and cause disputes and errors.
              The multitude of people who want to hold public office and exercise authority advocate, through the use of a lot of fallacious arguments, the most complicated, costly, and vexatious taxes.
              You are, you know, eminent enough to guide public opinion.
              
                     I think that you should have acknowledged your status and used it because, regarding the production of wealth, you adopted the theories of Mr. Smith and Mr. Say, which imply that every kind of labor produces wealth. From this one might infer that you believe all labor to be liable for the costs of  
                     government, which you so aptly called national.
              I am reluctant, however, to believe that you really hold this doctrine regarding the payment of taxes.
              It would return us to the inconveniences of the English income tax, which arbitrarily strikes at the personal profits or salaries of labor:
              or those of excises and duties which, because they require contributions from everyone, vex everybody, interrupt all commerce, tax either some or all consumer goods, and distort the prices of all products and merchandise.
              An arbitrary tax on profits or presumed, but unproven, salaries would be completely opposed to your delicate and just sense of the rights of men, individual liberty, and the freedom to work as people see fit.
              And you know better than anyone that to ransom commerce, invert its natural order, artificially inflate the necessary price for buying and selling goods (independent of the enormous cost and annoyances inseparable from this kind of taxation), would harm the production of wealth in a much larger proportion than the amount being raised or procured in this manner. Because one cannot change the price of the portion of merchandise that circulates between various types of shopkeepers, carriers, craftsmen, and consumers without disturbing the cost of agricultural products and their price when  first sold, all mediocre lands would be condemned to sterility.
              What is necessary is a rule of collection that is simple, clear, and easy to understand, that leaves every citizen with the ability to verify the profits made in the name of the state and to know whether or not they are being asked to give more than is required by law: a rule that enables the government to ensure that its employees are not abusing their powers and that guarantees the nation that it is not paying useless fees for the rods used to beat it.
              This knowledge and clarity are doubtless an advantage of the social concession of a portion of landed income or capital to pay the expenses of the republic.
              
                     If one wants to know to what extent this concession is actually founded on principle and reason, one must examine in greater depth the nature and fruits of various kinds of labor. And perhaps your genius, which is so suitable to this examination, will discover that neither Mr. Smith nor Mr. Say have considered this question from every angle.
              Work cannot go on unless the sale or usefulness that results from it pays for, at a rate set by competition, not only the salaries of workers but also the interest on the capital  invested.—It is also certain that a salary is a profit for the workers, and the interest on the money or capital invested is a profit for the capitalist who invested it.
              But it does not follow that this labor, so useful to those who invest their strength, mind, or money in it, always produces new wealth for society or humanity.
              A gain is not a creation; a profit is not a product.
              You have shown very well, in your learned chapter on luxury, that some work that is very advantageous to those who do it is not just useless, but harmful—because it inspires seductive tastes for the enjoyment of pure vanity and adds nothing to the mass of subsistence, the means of heating or housing people, or the provision of practical and comfortable clothing.
              Malthus admitted, as do the French économistes, that the measure of subsistence is population, because it is impossible to use more workers than can be fed, and he found, as do also the économistes, that one must not confound and put all useful labor in the same basket; even less so labor that is merely pleasant.
              Some useful kinds of work deserve to be placed in the first rank. They are the ones that give rise to the kind of wealth necessary for the subsistence of men, to their upkeep, Malthus says the maintenance of work. The économistes add that these are the kinds of work that men exchange for the productive faculty that God gave to nature, and that can therefore be put into commerce, and procure for mankind things that did not previously exist. This is the labor that they call productive of wealth; and under this heading they include, besides subsistence, fuels and raw materials, buildings, clothes, furniture, and tools.
              
              The manipulation of subsistence and use of raw materials occupy a multitude of men. In order to obtain a portion of the supplies and other materials that the land has not given them, which it had produced and sold through the sweat and capital of agricultural entrepreneurs or through other productive work, these men, I say, utilize raw materials to build houses, make machines, utensils, and furniture, and spin and weave wool, hemp, linen, and silk, with which they make fabrics and clothes. Some even use agricultural products already in existence, as is the case with millers, bakers, and cooks.
              They tell the first owners of these products: give me something to eat, and by consuming the subsistence that existed, that I will get from you, I will do for you and for myself, with the raw materials that also exist, a multitude of things that will be very useful to you.
              Others simply say: give me something to eat, and I will give you pleasure: these are not the ones who do worst in business.
              However, although pleasure is the first ingredient of happiness, we have already agreed that an increase in pleasure and even in happiness given in exchange for goods that will be, or already have been, consumed, does not produce wealth.
              Those who, in the same manner, give us the pleasure of enjoying various useful or convenient objects manufactured by their labor in exchange for food or other products, have they produced wealth?
              “Yes,” answers the ordinary man, “because these objects created by their labor are unquestionably riches.”
              
                     They are gathered and preserved riches, is my response to the profound thinker Mr. Jefferson, but they have not been produced.
              
                     The manufacturers of these very useful, sometimes very precious things, have added to the value of the materials with which they worked that of their salaries, that is to say, the value of all the consumption that competition allowed them to make, and furthermore the interest on the capital advanced for their labor, which is also determined by competition. Their learned industry, by applying itself to raw materials, and by incorporating, in a manner of speaking, all the consumptions that sustained and rewarded their labor, have produced objects that will be enjoyed for a long time.
              Nations become rich in this manner; because the wise economy that used necessary consumptions to pay for useful labor is better than one that loses such consumptions through paying for frivolous enjoyments whose pleasures are only fleeting.—Economy is a means to get rich but not to produce riches.
              One is wise to obtain, through the good use of the crop produced the preceding year, durable goods, the materials and labor costs of which are provided by crops from several preceding years.
              But, again, to add is not to multiply. To conserve and accumulate is not to produce.
              To conserve, add, transform, and acquire wealth are things that are within the reach of the intelligence and labor of man.—To produce them belongs only to God.—Only  God, by organizing nature, made it productive.—God defined work that is productive of new wealth as that to which we apply our efforts, reason, and mind in order to profit from nature’s bounty and collect what it gives or sells us.
              Even the richest works of art contain nothing that can contribute to what 
                     Malthus calls the maintenance, or upkeep, of labor, if agriculture, fishing, or hunting were suspended or unfruitful.
              On the contrary, the surplus from a few meals provided the first 
                      capital, with which mankind was able, even in its most savage state, to use intelligence and labor to manufacture with raw materials some objects of lasting enjoyment, weapons or implements; these workers, by bringing together the two preceding forms of wealth, transformed them into one and the same wealth.
              Weapons and implements made labor easier, increased the productivity of hunting and fishing, and allowed the financing of even more work.
              As soon as any crop was able to pay more than its cost, a net product resulted, and this net product formed a capital that its owner was able to use as he wished to produce new wealth, to accumulate wealth through objects of lasting enjoyment, or to spend and dissipate in simple personal pleasure.
              Until agriculture was established, one did not need taxes.—Each person easily kept his little parcel of land with his own strength and weapons.
              But once crops covered the fields, public officials were needed to protect them from thieves and squanderers from within and brigands from without.
              Because investors, directors, or public agents cannot be fed by objects that provide lasting enjoyment to those who have another source of livelihood but who do not have the means to feed anybody else, surplus crops had to provide sustenance for administrators, their employees, and soldiers, and to pay them directly or indirectly.
              It was all the more necessary in that it could not be prevented.
              As soon as agriculture produced more than was needed by the farmers and their property was respected (without which there would have been no more agriculture, and civilized society could not have been established), men who did not have crops had to and did offer their services to agricultural entrepreneurs in order to get a share  of the crops and foodstuffs that they could not themselves consume.
              These offers of services were very beneficial in that they effected a broader distribution of crops, encouraged agriculture through the sale of its productions, gave rise to new links of kindness and reciprocity, and provided society with many objects of lasting enjoyment, which were less necessary than subsistence, but rendered life sweeter and happier.
              However, these services were exchanged for food and life; that which is pleasant and useful was traded for something indispensable; offers of service thus governed by the most urgent needs naturally set their price as low as competition could make or allow it, between, on the one hand, people who desire food, and, on the other, those who find such services useful or pleasant.
              The low, or rather fair, price offered for these services—fair because it is controlled by competition and freely made contracts—when it does not lead to poverty (and it does not for a long time in countries where tastes are not luxurious and a wise education has spread good moral principles) is very useful to mankind. This fair price allows agriculture to spread to lands of mediocre fertility, where crops insure the means of subsistence to a multitude of families that could not survive if salaries were higher.—What we are saying here about services, about the labor of men, is equally applicable to the interest on capital: on this point opinion has been enlightened for a long time, because it is well known that a low price, or rate, of interest is very advantageous to society.
              But because imperious competition always drives the interest on capital and the salary for services as low as is required by the totality of the social circumstances in which the nation finds itself, it follows that no authority other than competition can restrain the price or rate of salaries, nor the price or rate of interest on capital.—It is equally impossible to fix with efficiency, by orders or laws, either higher or lower, the price of goods and services or the value of money when the proposed fixation is not fair. It will necessarily and inevitably be thwarted in a thousand different ways. If it were fair, it would be useless, and also harmful, because bothersome.
              
                     Even in countries with slaves, where the rights of men are violated in what is imagined to be the interest of their masters, Franklin has proven, as the French philosophes have in greater detail, that the work done by a slave, compared to the cost of his acquisition and upkeep during his lifetime, is less profitable and eventually costs his owner more than
			 that of a free man, regulated by competition.
              No way can therefore be found to tax workers or the rent of money in a free-market economy. Nothing can prevent them from compensating themselves for all such constraints and vexations, as the interest compounds at each succession of excise taxes, duties, or income tax, or from rewarding themselves at the expense of those who directly or indirectly pay all salaries and rent out all capital.
              
                     The only employers or ultimate 
                     payers in society are those who combine their work and capital with the grace of God and the fertility of nature to create products capable of feeding men and, as Malthus says, of maintaining labor.
              The inhabitants of the world can live only on the world’s harvest.
              This is what the whole theory of taxation means. It shows that, in practice, no institution is more capable of giving labor complete freedom, of granting capital all of its useful energy, of leaving no room for arbitrary injunctions and annoyances, of maintaining a good understanding between the governed and their governors, of preserving public tranquility, of preventing civil disorders, and of establishing and conserving good faith and friendly morality between all classes of citizens than a reasonable structure of finances based on the sharing of revenue, or, as you call it, landed capital. And you have shown that this noble sacrifice will mean tax exemption for all posterity.
              
                     
                     You will have to come to it when all your manufactures are established and your customs duties have become unproductive; and I deeply regret that in a book as profound as yours, and which will have such a prodigious authority, you somewhat avoided throwing any kind of preliminary light on this subject.
              I understand this reserve when I remember your telling me that in your northeastern states, which are the richest, most powerful, and even most enlightened ones on all other matters, land taxes are still considered odious. I grieve for your great and beautiful republic. This attitude is a remnant of English prejudice: and I know that prejudices must only be attacked one at a time, and, first, by simple philosophers, before men who are also known as statesmen can venture to compromise themselves by tackling them head-on.
                  
              
              I see with pleasure that you have more time at your disposal than I had thought; that your current financial system can last for some years; and that the conquest of Canada will further prolong it and give you the leisure necessary to enlighten the minds of your fellow citizens.
              
                     
                     I learned from the memoirs of Montgomery Pike that you will be forced to make this conquest in order to avoid being surrounded by the businesses, establishments, and little forts of the English North West Company and in order to remain free to extend your territories all the way to the Rocky Mountains, which are the natural border between the United States and the colonies that England is establishing in northern California.—But any possible delay to the outbreak of hostilities is always desirable. It is necessary to think
			 twice before causing the death of so many innocent men, whether foreigners or fellow citizens. If you can, you must put your ports in a good state of defense.—Smelt, drill, and finish big cannon
			 from
			 very soft iron.—You lack neither metal, coal, nor charcoal for smelting, nor do you lack waterfalls to drive enormous derricks. Soften the iron with reflector furnaces that are much taller than
			 the
			 ones hitherto in use and that keep the iron molten longer. Our society for encouraging manufactures has just learned how to remove the brittleness from our mediocre iron and, through this method,
			 to
			 keep it from breaking, whether hot or cold.
              The plan of Mr. de Pusy has not yet been put into effect in New York, making it necessary to compensate with floating batteries, built and defended in such a manner that they cannot be set on fire. Otherwise, this beautiful city could be destroyed by bombs
			 and cannons.—I do not know your other ports well, but I am quite certain that there is no other defense from this extreme danger or, rather, total ruin.
              May God bless and protect you! He gave your nation courage and a great deal of common sense, qualities that allow it to have what you were the first to proclaim: a national government; and your book is a beautiful exposition of a type of government that exists only imperfectly in England and in purity exclusively in your country.
              Preserve and propagate it. Books such as yours, and they will always be rare, are of use to it and will serve it much better than senates and considerably better than armies.
              I thank you for letting me read it. I thank you from the bottom of my soul for having written it.
              
                     I will find it hard to return it to Mr. Warden. I will part with it with tears in my eyes.—I request that before I must make this sacrifice, I may loan the book to Mr. Barlow and General Lafayette.
              Take care of your health. Live and work for at least twenty more years.—I expect to live only ten more years myself: but because of the nature of my health and of my sickness, the fortifying and animating gout, I also have some hope of working until the end of my days.
                     
              Please accept my gratitude, veneration, and utmost respect.
                     DuPont (de Nemours)
            
            
              
                     Summary of the nature of expenses, labor, and wealth.
              
              First capital in subsistence.
              Labor that by consuming collects or produces other supplies.
              If labor neither collects nor produces more than it has consumed, there is a perpetual consumption and production of subsistence and of wealth without any increase. Man lives off the product of his labor.
              Overabundance of subsistence.—Net product. Increase of capital and wealth: in subsistence as well as in raw materials. Beginning of the manufacture of weapons and tools.
              Use of the increase of capital, supplies, raw materials, weapons, tools, and labor, in order to produce and collect other supplies and raw materials.
              Expenses and labor that produce wealth.
              New increases in subsistence, net product, and population. Increase in the manufacture of objects of lasting enjoyment.
              Increase of capital, when those who use or loan it do not spend the whole fruit of its use or rent.
              Expenses that distribute wealth by paying a salary to men and labor.
              
                     Use of wage-earners.
              1. to produce other wealth, supplies, or raw materials. Labor productive of wealth.
              2. to conserve wealth, by manufacturing a multitude of objects of lasting enjoyment, which, by multiplying, increase capital, even though they are not products, but simple additions to and conservators of wealth, which brings happiness to all men, without allowing even one more man to make a living. Labor: at the same time distributors and conservators, or accumulators of wealth.
              3. to pay workers who provide only pleasant services, who do not produce anything, nor conserve wealth, but who, on the contrary, squander the capital used for these services and are only able to save a very small part of this capital. Labor that only distributes wealth.
              
                     Labor that distributes wealth, of which the least useful kind is usually that which provides the largest profits to servants or wage-earners included in the distribution, gives wage-earners only what is paid to other men.
              They only effect transformations of wealth when they are useful.
              They cannot increase population.
              Workers are only wage-earners. They cannot really be taxed by any authority, because they need their wages to live. If vexed, they will also require a vexation indemnity.—Franklin says that they put all this in their bill.
              
                     Labor producing wealth allies itself with God and nature, collects subsistence and raw materials, pays on its own all other labor, and is the only type that populates the universe.
              When a nation engages primarily in industrial production for the benefit of other nations, it can enjoy a short-lived and even dazzling prosperity. However, part of its population is always afflicted with poverty, and the subsistence of its citizenry is always in jeopardy.
              These nations can acquire a large amount of capital, but it cannot guarantee the maintenance of work.—They are like cities that need the countryside to feed them; when the countryside that supplies them is located in another country, unless the manufacturing nation is very small, has very easy access to seaborne transportation, and freedom of commerce is generally respected (and we are far from this state of things), its political independence and even physical existence are not at all assured.
              In any case, one does not understand the principles of The Wealth of Nations if one focuses on the possibility that a particular nation can become rich by being paid by other nations. Working for other nations is a servile and  hazardous occupation that proves nothing with regard to the production of wealth.—The science of economics must populate and enrich the entire globe; it must make the inhabitants of the whole planet as solidly, lastingly, and progressively happy as their nature allows. 
              Forgive me if I repeat myself. In these important matters, one cannot try too hard to be clear and conclusive.
              
                     
                     
                     Jefferson is not one to stop where Mr. Smith and Mr. Say halted. Although both of them, and especially the former, are men of eminent worth, Jefferson has an even more profound mind than they do, and his back is stronger than theirs.
            
          
        